          Case 1:20-cv-00886-MAD-DJS Document 1 Filed 08/05/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

  United States of America,

                                Plaintiff,

                 v.                                   Civil Action No.: 1:20-CV-0886 (MAD/DJS)

  $12,005 in U.S. Currency,

                                Defendant.


                      VERIFIED COMPLAINT FOR FORFEITURE IN REM

          The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned assets (the “defendant currency”) and alleges as follows:

                                    NATURE OF THE ACTION

          This is an action in rem brought pursuant to 21 U.S.C. § 881(a)(6) and Rule G of the

Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

Forfeiture is sought of the defendant currency as money furnished or intended to be furnished in

exchange for a controlled substance and proceeds traceable to such an exchange, in violation of 21

U.S.C. § 841.

                                             THE PARTIES

          1.     Plaintiff is the United States of America.

          2.     The defendant currency – $12,005 in U.S. Currency – is in the custody of the United

States.

                                  JURISDICTION AND VENUE

          3.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.
       Case 1:20-cv-00886-MAD-DJS Document 1 Filed 08/05/20 Page 2 of 6




       4.      This Court has in rem jurisdiction over the defendant currency pursuant to 28

U.S.C. § 1355(b).

       5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395.

                                              FACTS

       6.      On March 6, 2020, a patrol officer with the Colonie Police Department pulled over

a vehicle for committing various traffic offenses. Joshua Guillaume was driving the vehicle;

Joseph Colfels was his passenger.

       7.      When the officer approached the vehicle, he smelled marijuana.

       8.      The officer subsequently searched the car and its passengers. Guillaume had a

loaded, unregistered 9 mm handgun in his waistband and four Xanax tablets in his front pocket.

The vehicle contained more than 24 ounces of marijuana and 41 containers of concentrated

cannabis each packaged for resale.

       9.      Guillaume’s mother, Nicole Wadsworth, arrived during the search and asked

officers to turn over a set of keys that her son had on a red keychain. The officers declined.

       10.     Officers arrested Guillaume and transported him to the Colonie Police Station. At

the station, Guillaume called Wadsworth and was overheard instructing her “to go get the shit”

and stating “I don’t care, break it open if you have to.”

       11.     Meanwhile, other officers were conducting surveillance on Guillaume’s residence,

in Albany. At approximately 7:20 p.m., officers observed a white Ford Taurus with two occupants

pull into Guillaume’s driveway. Approximately ten minutes later, around 7:30 p.m., a grey Subaru

with one occupant pulled into the driveway. All three individuals then entered the residence.
        Case 1:20-cv-00886-MAD-DJS Document 1 Filed 08/05/20 Page 3 of 6




        12.      At approximately 7:55 p.m., the three individuals left the residence and drove off

together in the Ford Taurus. A Colonie patrol officer stopped the vehicle, which was occupied by

Guillaume’s mother (Wadsworth), Guillaume’s girlfriend (Alexis O’Malley) and Benito Torres.

        13.      Wadsworth, who was driving the vehicle, had a suspended driver’s license.

        14.      Wadsworth     was     subsequently    searched,    and    in   possession    of   21

amphetamine/dextroamphetamine pills and one capsule in a package labeled “amphetamine salts.”

        15.      Officers then searched the vehicle, and found a brown leather bag in the rear

passenger floor in the area where O’Malley was seated. The bag, which had a strong scent of

marijuana, contained the $12,005 in defendant currency rolled into 12 rubber bands (11 contained

$1,000 each; one contained $1,005).

        16.      O’Malley asked officers to give her what she described as “my brown bag.” The

officers declined.

        17.      Wadsworth was placed under arrest and transported to the police station. After

being advised of her Miranda rights, Wadsworth told officers during a recorded conversation that

$10,000 of the $12,005 in the brown bag belongs to her: “part of that is mine, I can prove it to

you, I got $10,000 back in taxes”; it was “wire[d] … to the bank” and “I’ve been taking

withdrawals out at the ATM” and can prove this by “log[ging] in online and [it] will show my

transactions. . . .”

        18.      A properly trained drug detection dog, who is trained to alert both for narcotics and

marijuana, positively alerted to the scent of drugs on the brown leather bag.

        19.      The next day, on March 7, 2020, officers from the Colonie Police Department

executed a search warrant for Guillaume’s residence, in Albany. Notably, officers used the keys

that Guillaume had during the traffic stop to unlock the front door of the residence, i.e., the same
       Case 1:20-cv-00886-MAD-DJS Document 1 Filed 08/05/20 Page 4 of 6




keys that his mother asked police to turn over the prior day. During the search, officers seized 3.5

pounds of marijuana, $167.00 in U.S. Currency (all one-dollar bills), 73 rounds of 9mm

ammunition, hundreds of plastic containers used for packaging concentrated cannabis, a vacuum

sealer, a scale, and a ledger that appears to have been used to log drug transactions.

       20.      Guillaume was charged in Colonie Town Court with, inter alia, multiple drug and

gun charges.

       21.     Wadsworth was charged in Colonie Town Court with, inter alia, criminal

possession of a controlled substance.

       22.     In May 2020, Nicole Wadsworth filed an administrative claim with the Drug

Enforcement Administration (DEA) for the $12,005 in U.S. Currency. Whereas Wadsworth

previously told law enforcement that she would “prove” that $10,000 of the defendant currency

was money she had received from a tax refund, she swore in her administrative claim, under

penalty of perjury, that the defendant currency constituted money that she had “borrowed . . . from

friends and family” so that she could bail her son out of jail.

                                          CONCLUSION

       23.     The facts set forth above support a reasonable belief that the government will be

able to meet its burden of proof at trial. Specifically, probable cause exists to believe that the

defendant currency constitutes: (a) money furnished or intended to be furnished by a person in

exchange for a controlled substance in violation of the Controlled Substances Act; (b) proceeds

traceable to such an exchange; or (c) money used or intended to be used to facilitate a violation of

the Controlled Substances Act.

       WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:
       Case 1:20-cv-00886-MAD-DJS Document 1 Filed 08/05/20 Page 5 of 6




       (1)     Issue a Warrant of Arrest In Rem, in the form submitted with this Complaint;

       (2)     Direct any person having any claim to the defendant currency to file and serve their

Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4) and Supplemental Rule G;

       (3)     Enter judgment declaring the defendant property to be forfeited and condemned to

the use and benefit of the United States; and

       (4)     Award such other and further relief to the United States as it deems proper and just.


 Dated: August 5, 2020                           GRANT C. JAQUITH
                                                 United States Attorney


                                         By:     /s/ Adam J. Katz
                                                 Adam J. Katz
                                                 Assistant United States Attorney
                                                 Bar Roll No. 517894
Case 1:20-cv-00886-MAD-DJS Document 1 Filed 08/05/20 Page 6 of 6
                              Case 1:20-cv-00886-MAD-DJS Document 1-1 Filed 08/05/20 Page 1 of 1
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 $12,005 in U.S. Currency
UNITED STATES OF AMERICA

      (b) County of Residence of First Listed Plaintiff               Albany                                    County of Residence of First Listed Defendant                Albany
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Adam J. Katz, Assistant U.S. Attorney (518) 431-0247                                                           Joseph Granich, Esq.
United States Attorney's Office, 445 Broadway,
Albany, New York 12207
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              21USC 881
 VI. CAUSE OF ACTION Brief description of cause:

 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   08/05/2020                                                             s/Adam J. Katz
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT            Waived                      APPLYING IFP                                       JUDGE     MAD                   MAG. JUDGE              DJS
                                                                                                      Case No.: 1:20-CV-0886
